DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive.
The Applicant asserts on page(s) 5-6 of the Response:
The applicant respectfully submits that the method for obtaining a position-time diagram using the algorithm such as cross-correlation, self-correlation or optical flow is a commonly used method for acquiring the motion information, which is totally different from the newly proposed solution of amended claim 1… Consequently, it is clear as to what the claimed “position-time diagram” actually is, the Applicant had possession of an image segmentation that is to be performed on such a diagram and the Applicant has possession of how an “angle projection” is to be performed on such a diagram.
In response, the Examiner respectfully disagrees with the argument that because a claimed element is allegedly common, that it complies with the written description requirement.  The Specification remains vague in its description of the “position-time diagram” because it goes no further than providing a general association between the “position-time diagram” and a number of different algorithms.

The Applicant asserts on page(s) 8 of the Response:
Moreover, as acknowledged in the office action, Sumi does not disclose that removing a signal that is outside of a defined vibration velocity range, from the frequency domain signal to obtain a processed 
Sumi teaches that velocity vector components can be obtained by filtering the teaching of Sumi, one of ordinary skill in the art would only measure a displacement or strain and perform filtering on the measured time series of displacement components, or strain components, but would NOT arrive at the solution in amended claim 1 of performing filtration on a frequency domain signal obtained by performing a frequency domain transformation on a detection signal of a vibration, since there is NO measurement of a displacement in amended claim 1.
In fact, what Sumi discusses is how to improve the measurement accuracy of displacement. That is, Sumi uses displacement method to perform a motion estimate, which is completely different from the method as claimed in amended claim 1, since in the solution of amended claim 1, it is NOT necessary to perform a motion estimate on propagation of the vibration using information such as displacement of the medium, but perform a frequency domain transformation on a detection signal of a vibration propagating in a medium, and obtain a position-time diagram through processing in the frequency domain.
In response, the Examiner respectfully disagrees.  The Applicant asserts that “there is NO measurement of a displacement in amended claim 1”.  However, the claim limitation “which is not characterized by displacement of strain” has actually been struck out in amended claim 1, which contradicts the Applicant’s assertion.  The language of claim 1 does not appear to be restricted to a non-displacement based measurement and the Applicant has actually broadened the scope of the claim.


Claim Rejections - 35 USC § 112

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1, 3-7, and 9-12 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 7 the Specification does not reasonably convey possession of the claimed “position-time diagram” because there is no further detail as to what is contained in this diagram or any specific instructions on how to acquire it.  The Applicant states on page 9 of the Specification that “A position-time diagram of the vibration can be obtained by an algorithm such as cross-correlation, self-correlation or optical flow, according to this characteristic of the phase de-correlation.  Any method based on block matching can be selected as the algorithm.”.
Regarding claims 4 and 10, since it is unclear as to what the claimed “position-time diagram” actually is, it is unclear as to whether the Applicant had possession of an image segmentation that is to be performed on such a diagram.
Regarding claims 5, 6, 11, and 12, since it is unclear as to what the claimed “position-time diagram” actually is, it is unclear as to whether the Applicant had possession of how an “angle projection” is to be performed on such a diagram.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3, 7, 9, and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sumi (US 2004/0034304, of record).
Regarding claims 1, 3, 7, 9, and 13, Sumi discloses a method, apparatus, and device for acquiring motion information, comprising: performing a frequency domain transformation on a detection signal of a vibration propagating in a medium to obtain a frequency domain signal removing a signal that is outside of a defined vibration velocity range, from the frequency domain signal to obtain a processed signal ([0766]: “filtering…frequency domain”, “velocity vector components”); and obtaining a position-time diagram of the vibration using the processed signal ([0119]: “graph (time course) can also be displayed”).  Sumi does not explicitly disclose that the removing a signal that is outside of a defined vibration velocity range, from the frequency domain signal to obtain a processed signal comprises performing a filtration or a feature value selection on the frequency domain signal to obtain the processed signal, wherein a parameter of the filtration is related to the defined vibration velocity range, and the feature value selection is related to the defined vibration velocity range.  However, Sumi does teach that appropriate velocity vector components may be obtained by filtering signals in the frequency domain ([0766]: “filtering…frequency domain”, “velocity vector components”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering range as taught by Sumi to, as to provide filtering under a well-defined passband.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M IP/
Primary Examiner
Art Unit 3793